PER CURIAM
Defendant, who was convicted of being a felon in possession of a firearm, ORS 166.270(1), contends that the trial court erred in failing to instruct the jury that the state was required to prove a culpable mental state with respect to his status as a felon. In light of our decision in State v. Rainoldi, 236 Or App 129, 235 P3d 710 (2010), rev allowed, 349 Or 654 (2011), which was decided after the judgment in this case was entered, we agree with defendant that the trial court erred in that respect.
Reversed and remanded.